Citation Nr: 0708711	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a neurological 
disorder of the left arm.

2.	Entitlement to service connection for a disorder 
variously identified as bronchitis, chronic cough, and 
scarred lung.

3.	Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran apparently had active military service from 
January 1977 to December 1982, then evidently joined the 
United States Army Reserve in 1990 or 1991 and had verified 
active military service from January 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the veteran's claims for service connection for a 
neurological disorder of the left arm, bilateral hearing 
loss, prostate cancer, and a disorder identified as 
bronchitis, chronic cough, and scarred lung, and granted his 
claims for service connection for hypertension and PTSD, 
awarded 10 and 50 percent disability ratings, respectively.  
In March 2005, the veteran submitted a timely notice of 
disagreement as to the denial of his claims for service 
connection and the disability ratings assigned for 
hypertension and PTSD.

However, in a subsequent March 2005 signed statement, the 
veteran expressly stated that he requested an increased 
rating for his service-connected PTSD and service connection 
for his neurological disorder of the left arm and claimed 
bronchitis, chronic cough, and scarred lung.  He said that he 
was "satisfied" as to all the other service-connected 
issues at this time.  The Board construes the veteran's 
statement as a withdrawal of his claims for service 
connection for bilateral hearing loss and prostate cancer, 
and an initial rating in excess of 10 percent for 
hypertension.  As such, the Board will confine its 
consideration to the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In March and April 2005, the veteran indicated he wished to 
testify during a personal hearing at the RO.  Such a hearing 
was scheduled in June 2005.  In a June 2005 signed statement, 
however, the veteran requested that the RO hearing be 
canceled to afford him an opportunity to meet with his new 
accredited service representative.  In a November 2005 
written statement, that service representative requested that 
the veteran be scheduled for a hearing before a Veterans Law 
Judge conducted via videoconference.

Video-conference hearings are scheduled at the RO.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording him an opportunity for a personal hearing, 
a remand is required for the scheduling of a video-conference 
hearing at the RO.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), (e) 
(2006).

As well, in November 2005, the Board received additional 
pertinent medical evidence in the form of VA and service 
medical records dated in August 2005.  It does not appear 
that the veteran has waived initial RO review of this 
evidence.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate steps 
in order to schedule the appellant for a 
hearing with a Veterans Law Judge, 
conducted via video-conference, at the RO 
in Hartford, Connecticut, in accordance 
with his current representative's 
request.  Appropriate notification of the 
hearing should be given to the appellant 
and his representative, and such 
notification should be documented and 
associated with the claims folder.

2.  Thereafter, the RO should undertake 
all appropriate action indicated by the 
file, and should then readjudicate the 
claims.  If any of the benefits sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case (SSOC) and afforded the opportunity 
to respond.  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
April 2005 statement of the case.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



